UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-6511



JOSEPH SAMUEL REVELS,

                                              Plaintiff - Appellant,

            versus


IRA SHOCKLEY, Warden and others;        ATLANTIC
GENERAL HOSPITAL and others,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3549-1-WMN)


Submitted:    June 12, 2003                  Decided:   June 18, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph    Samuel Revels, Appellant Pro Se.     Kevin Bock Karpinski,
ALLEN,   KARPINSKI, BRYANT & KARP, Baltimore, Maryland; Curtis Henry
Booth,   COWDREY, THOMPSON & KARSTEN, Annapolis, Maryland; Stephen B.
Awalt,   JENKINS & AWALT, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph   Samuel   Revels   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.              See Revels v.

Shockley, No. CA-02-3549-1-WMN (D. Md. Mar. 13, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                   2